Citation Nr: 0725286	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
including chronic obstructive pulmonary disease and lung 
cancer, including as secondary to herbicide exposure.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as neck bone 
deterioration, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 through 
March 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  There is no competent evidence diagnosing lung cancer.

2.  There is no competent evidence to show that the veteran's 
currently-diagnosed mild chronic pulmonary emphysema or 
chronic obstructive pulmonary disease are related to 
herbicide exposure, or are otherwise related to service.  

3.  There is no competent evidence to show that the veteran's 
degenerative changes of the cervical spine are related to 
herbicide exposure, or are otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung 
disability, including chronic obstructive pulmonary disease 
and lung cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1137, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(a), 3.307, 3.309 (2006).

2.  The criteria for service connection for degenerative 
changes of the cervical spine are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lung 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD) and lung cancer, and for degenerative changes of the 
cervical spine, both of which he contends are a result of his 
herbicide exposure in service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In addition, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Also, under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents, such as Agent Orange. The list includes chloracne or 
other acneform disease consistent with chloracne, Type 2 
(adult onset) diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). See 38 
C.F.R. § 3.309(e).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

During service, the veteran served in the Republic of 
Vietnam.  See DD Form 214.  His exposure to an herbicide 
agent during service is, therefore, presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Board notes that the veteran's service connection claim 
for a lung disability includes lung cancer as secondary to 
herbicide exposure.  However, a complete review of the 
medical evidence establishes that the record is devoid of 
evidence of a current lung cancer diagnosis.  However, 
without a current lung cancer diagnosis, his claim for a lung 
disorder associated with lung cancer must necessarily be 
denied.  

With respect to the claim for a lung disorder, claimed as 
COPD, the Board notes that the veteran has been diagnosed 
with COPD, as well as mild chronic pulmonary emphysema.  In 
addition, he has been diagnosed with degenerative disc 
disease of the cervical spine.  However, as stated above, to 
receive service connection on a presumptive basis, the 
veteran's must be diseases listed under 38 C.F.R. § 3.309(e).  
In this case, neither COPD, emphysema, or degenerative disc 
disease of the cervical spine are listed as presumptive 
disease.  As such, there is no evidence of record to support 
presumptive service connection under § 3.309(e) for the 
veteran's claims and they must be denied on this basis.

Nonetheless, when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Here, however, there is no evidence 
that the veteran's lung disorder, diagnoses as COPD and mild 
chronic pulmonary emphysema, or degenerative disc disease of 
the cervical spine manifested in service.  

Specifically, during service, the veteran was not treated for 
any symptoms of a lung disorder, or for any back or neck 
injuries.  His October 1968 entrance examination and December 
1969 separation examination are both normal.  Therefore, the 
Board finds no evidence of chronic lung or cervical spine 
pathology during active duty.  

The earliest evidence of wheezing in the lungs appears in a 
March 1989 VA examination report, which is nearly twenty 
years post-service.  The only additional post-service medical 
evidence includes a March 1996 private treatment record 
noting the veteran's lungs as clear; another March 1996 
private treatment record noting sibili on the right side, 
otherwise clear to auscultation and percussion with no 
rhonchi, rales or wheezing; an August 1997 chest x-ray 
showing hyperinflation of the lung fields that indicate early 
changes of COPD and are noted as "largely compatible with 
the patient's age;" and a January 1999 VA outpatient note 
indicating that "mild chronic pulmonary emphysema is again 
noted."  

Likewise, the earliest evidence of a cervical spine 
disability appears in February 1989 CT scan and x-ray 
reports, which reveal posterior osteophytes at the margins of 
C3, C5 and C6 causing encroachment of the dural sac, and 
degenerative changes, distal cervical spine, with narrowing 
of the C5-6 interspace.  See February 1989 radiology reports 
from Dubois Regional Medical Center.  

The medical evidence of record also includes a March 1989 
private medical report with a diagnosis of left lateral 
epicondylitis and a notation that the physician "would 
frankly doubt significant cervical disc disease;" a January 
1997 VA x-ray report showing degenerative changes with 
prominent bony spurs and partial bridging of the cervical 
spine; and outpatient treatment reports from Dr. Piasio in 
1991 with radiological evidence of osteoarthritis at C5-C6.

Therefore, evidence has not been presented showing pulmonary 
or cervical spine pathology since service.  Rather, the first 
evidence of a lung disability appears in the March 1989 VA 
examination report, nearly twenty years after service, and 
the first evidence of a cervical spine disability appears in 
the February 1989 CT scan and x-ray reports, also some twenty 
years post-service.  

This multi-year gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced these disorders 
since active duty.  As such, the probative evidence is 
against the claims based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  All post-service medical evidence was closely 
reviewed by the Board and at no time does a physician suggest 
that either the veteran's current lung disability or cervical 
spine disability are in any way related to service.  The only 
suggestion of a correlation between the veteran's current 
disabilities and his active service appears in the veteran's 
own statements.

The veteran's statements are not competent evidence of a 
medical nexus between COPD, mild chronic pulmonary emphysema, 
and degenerative disc disease of the cervical spine, and 
active service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent evidence of a 
medical nexus is required for service connection.  Here, 
there is no evidence to show that the veteran's lung or 
cervical spine disabilities are due to a disease or injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against these 
claims, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claims.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2003 informing him of 
the evidence necessary to establish entitlement to service 
connection, including on a presumptive basis due to herbicide 
exposure.  The veteran was notified of what was necessary to 
establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to provide VA with any medical 
evidence he may have regarding his claims.  Thus, the letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of these issues on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for a lung disability, 
including chronic obstructive pulmonary disease and lung 
cancer, is denied.

Entitlement to service connection for degenerative changes of 
the cervical spine, claimed as neck bone deterioration, is 
denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


